Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 07/02/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 and 06/14/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35USC§112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claim 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it   would be understood by one of ordinary skill in the art.  The 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0055096 A1) in view of Jo Kewm Young (KR20180087544A).

Regarding Claim 1, Lee teaches a balancing unit installed on a battery cell apparatus, and comprising; means for measuring state parameters of the cell (voltage sensors 230-0 to 230-n of a BMS 200 monitors the state of a battery, para [0036], fig.1, 3), communication means, making it possible to send and receive state parameters (refer fig.1 that shows sending and receiving of state value of the battery from the voltage sensors 230 to the controller 210), and wireless power transfer means (the coil unit 120 performs wireless power transmission through magnetic induction, para [0022], fig.1), wherein the balancing unit functions autonomously connected to the battery cell (the BMS 200 performs an energy storage input/output function, a power control function, a cell balancing function and the like such that the battery apparatus 10 is automatically managed, para [0024]), and in that the power transfer means managed by the balancing unit (refer fig.2-3 that discloses the controller 210 which controls the path control unit 250 such that SOC balancing between the cells is performed) make it possible to transfer a part of the power from the cell to one or to two adjacent battery cells, or inversely, to receive power from adjacent cells (refer fig.2-3 that discloses the wireless power transfer balancing between the plurality of cells based on the measured SOC value of each individual cells, para [0036-0038]).

Jo Kewm Young teaches, the communication of battery parameter in a wireless manner (refer fig.7 that discloses wireless communication between the first battery 1a and the second battery 1b, para [0046] and also refer fig.8-9 that also discloses wireless communication between the battery and the portable terminal 2).
It would have been obvious to one having ordinary skill in the art to modify the communication of the battery pack of the Lee to combine with wireless communication unit within the battery unit as taught by Jo Kewm Young such that to wireless communication provides faster transmission of data at a higher speed, cost effective and is time efficient for installation or maintenance.

Regarding Claim 4, Lee in view of Jo Kewm Young teaches the balancing unit according to claim 1. Lee in view of Jo Kewm Young further teaches, wherein the state parameters of a cell comprise measurements of voltage and temperature of the cell, and an operational status of the cell (the remaining amount sensing unit 310 calculates and derives the remaining amount of the power storage unit 100 based on the voltage, current, and temperature of the power storage unit 100, Jo Kewm Young reference para [0043]).

(para [0024] that discloses the BMS 200 monitoring the state of a battery and determines a replace time of the battery based on operating value of the battery).
 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0055096 A1) in view of Jo Kewm Young (KR20180087544A) and in further view of Jeong et al. (US 2015/0188358 A1).

Regarding Claim 2, Lee in view of Jo Kewm Young teaches the balancing unit according to claim 1. Lee in view of Jo Kewm Young further teaches, wherein the communication means and the power transfer means are the same.
Jeong et al. teaches, wherein the communication means and the power transfer means are the same (refer fig.2 and para [0046] that discloses the receiving coil S performs as a communication means as well the power transfer means).
It would have been obvious to one having ordinary skill in the art to modify the communication unit and power transferring unit of Lee in view of Jo Kewm Young to replace with the coil that performs both charging and communicating functions as taught by Jeong et al. such that the use of a single coil that can provides both communicating and charging functions is more cost effective and enhances balancing efficiency. 

. 

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0055096 A1) in view of Jo Kewm Young (KR20180087544A) and in further view of Martaeng (US 2012/0068715 A1).

Regarding Claim 6, Lee in view of Jo Kewm Young teaches the balancing unit according to claim 1. Lee in view of Jo Kewm Young fails to teach, comprises a memory comprising parameters for adjusting the cell and a history of events relating to the cell.
Martaeng teaches, wherein it comprises a memory comprising parameters for adjusting the cell and a history of events relating to the cell (The memory may store values for a current performance related parameter and/or a history of measured and/or calculated performance related parameters, para [0031] also refer para [0020, 0022, 0028, 0032, 0034] that discusses on memory which stores the history of battery cells and also the measured performance related parameters).
It would have been obvious to one having ordinary skill in the art to modify the balancing unit of Lee in view of Jo Kewm Young to combine with the memory that stores the calculated performance parameters and history of battery cells as taught by Martaeng such that from the measured history of battery cells and calculated performance related parameters provides a battery balancing module for a battery pack with means for facilitating maintenance or balancing of battery cells which thus improves the life span and performance efficiency of battery cells. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0055096 A1) in view of Jo Kewm Young (KR20180087544A) and in further view of Sato (US 2020/0076013).

Regarding Claim 7, Lee in view of Jo Kewm Young teaches the balancing unit according to claim 1. Lee in view of Jo Kewm Young discloses the balancing of the battery cells based on wireless communication and power transmission between the pluralities of battery but fails to disclose, each balancing unit being installed on a respective cell of the battery, the communication means of each balancing unit operating autonomously and making it possible to send its state parameters to the adjacent balancing units and to receive the state parameters from the adjacent balancing units, the power transfer means of each balancing unit making it possible to 
Sato discloses, each balancing unit (control unit 40 functions to perform cell balance, para [0034], fig.1) being installed on a respective cell of the battery (refer fig.1 that shows each battery monitoring device 30 comprised of the control unit 40 being installed in each battery cells 12), the communication means (wireless communication unit 60, fig.1) of each balancing unit operating autonomously and making it possible to send its state parameters to the adjacent balancing units (refer fig.1 that shows wireless communication unit 60 communicating the battery detected value from detection unit 50, also refer fig.6) and to receive the state parameters from the adjacent balancing units (refer fig.1,6 that discloses communicating the detected value of battery by battery monitoring device 30 associated with respective batteries, also refer para [0084]), the power transfer means of each balancing unit making it possible to send power to the adjacent balancing units or to receive power emanating from the adjacent balancing units (refer fig.5-6 that discloses the battery monitoring device 30 executing cell balance processing within the batteries).
It would have been obvious to one having ordinary skill in the art to modify the balancing system of Lee in view of Jo Kewm Young to combine with balancing unit associated with each individual battery cells as taught by Sato such that the use of a battery monitoring system in each of the plurality of battery cells provides the control of each battery more effective which thus increases the efficiency in balancing of the battery cells.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0055096 A1) in view of Jo Kewm Young (KR20180087544A) and in further view of Sato (US 2020/0076013) and Lupo (US 2020/0028369 A1).

Regarding Claim 8, Lee in view of Jo Kewm Young and Sato teaches the balancing system according to claim 7. Lee in view of Jo Kewm Young and Sato fails to teach, wherein it comprises a plurality of dissipative elements, each dissipative element being assigned to a cell, and connected in parallel to said cell, and the balancing unit installed on said cell comprises means for controlling the dissipative element.
Lupo discloses, wherein it comprises a plurality of dissipative elements (resistors Rb/MOSFETs 116, fig.1), each dissipative element being assigned to a cell, and connected in parallel to said cell (refer fig.1 that shows resistors Rb and MOSFETs 116 assigned to each cell 102), and the balancing unit installed on said cell comprises means for controlling the dissipative element (refer fig.1 that shows MCU 112 controlling MOSFET 116 for balancing, para [0016], also refer para [0033, 0036]).
It would have been obvious to one having ordinary skill in the art to modify the balancing system of Lee in view of Jo Kewm Young and Sato to include the dissipative elements such as resistor or mosfet as taught by Lupo such that to effectively balance battery which provides safer condition avoiding from condition such as overcharging/overdischarging or overheating. 

(refer fig.1 and para [0016] of Lupo reference).

Regarding Claim 10, Lee in view of Jo Kewm Young, Sato and Lupo teaches the balancing system according to claim 8. Lee in view of Jo Kewm Young, Sato and Lupo teaches, wherein each dissipative element is formed by a metal oxide gate field effect transistor, the drain and the source of which are branched on both sides of the cell, and the gate of which is connected to the balancing unit (refer fig.1 of Lupo reference that discloses the dissipative element that is MOSFETs 116).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S. T./Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859